Case 3:17-cv-01154-LAB-AGS Document 193 Filed 05/11/20 PageID.6316 Page 1 of 4



   1   Joseph T. Kutyla (105900)
       Law Office of Joseph T. Kutyla
   2   10620 Treena Street, #230
       San Diego, CA 92131
   3   Telephone: (858) 345 9560
       Facsimile: (858) 408 9702
   4
       Attorney for Defendant Dale Weidenthaler
   5

   6

   7

   8

   9                     IN THE UNITED STATES DISTRICT COURT

  10                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA

  11 MICHELLE MORIARTY, an individual,            Case No.: 3:17-cv-01154-LAB-AGS
     as Successor in Interest to the ESTATE
  12 OF HERON MORIARTY and as                     JOINT MOTION FOR AN ORDER
     GUARDIAN AD LITEM to                         GRANTING DEFENDANT DALE
  13 ALEXANDRIA MORIARTY, ELIJAH                  WEIDENTHALER LEAVE TO
     MORIARTY, and ETERNITY                       FILE LATE MOTION IN LIMINE
  14 MORIARTY,                                    RE: ADMISSABILITY OF
                                                  INTERNAL AFFAIRS
  15     Plaintiffs,                              INVESTIGATION
  16         v.
                                                  Honorable Larry Burns
  17 COUNTY OF SAN DIEGO, DR.
     ALFRED JOSHUA, individually, and
  18 DOES 1 through 10, Inclusive,

  19   Defendants.

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                              1
                                                                  3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 193 Filed 05/11/20 PageID.6317 Page 2 of 4



   1         The parties, through their respective attorneys of record, jointly move the
   2   Court for an order permitting defendant Dale Weidenthaler to file a Motion in
   3   Limine beyond the court deadline of May 8, 2020:
   4         1.     The deadline for filing motions in limine was May 8, 2020;
   5         2.     Prior to May 8, 2020 counsel for defendant Dale Weidenthaler and
   6   counsel for plaintiff’s met and conferred regarding the admissibility of evidence
   7   concerning an alleged Sheriff’s Department Internal Affairs investigation (or lack
   8   of such investigation) and each believed that an agreement had been reached;
   9         3.     On May 11, 2020 counsel for Weidenthaler and plaintiffs determined
  10   that although a resolution had been reached on some issues, as shown in the
  11   proposed motion, a disagreement remains that is appropriately determined by this
  12   Court as an In Limine Motion.
  13         4.     The parties stipulate that Dale Weidenthaler may file a motion in
  14   limine beyond the May 8 deadline concerning the admissibility of evidence relating
  15   an alleged Sheriff’s Department Internal Affairs investigation. The motion is ready
  16   to be filed if permitted by this Court.
  17
                                         Respectfully submitted,
  18
       Dated: May 11, 2020               LAW OFFICE OF JOSEPH T. KUTYLA
  19

  20                                     By: s/ Joseph T. Kutyla
                                         JOSEPH T. KUTYLA, ESQ.
  21                                     Attorneys for Defendant Dale Weidenthaler
  22
                                         MORRIS LAW FIRM, APC
  23

  24   Dated: May 11, 2020               s/ Danielle R. Pena
                                         Danielle R. Pena, Esq.
  25                                     dpena@morrislawfirmapc.com
                                         Attorneys for Plaintiffs Michelle Moriarty, as
  26                                     Successor in Interest and Guardian Ad Litem to
                                         Alexandria, Elijah and Eternity Moriarty
  27

  28
                                                  2
                                                                      3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 193 Filed 05/11/20 PageID.6318 Page 3 of 4



   1

   2   Dated: May 11, 2020             THOMAS E. MONTGOMERY, County Counsel
   3
                                       By: s/ Christopher Welsh
   4                                   CHRISTOPHER WELSH, ESQ.
                                       Attorneys for Defendants County of San Diego and
   5                                   Alfred Joshua, M.D.
   6
       Dated: May 11, 2020             LOTZ, DOGGETT & RAWERS, LLP
   7

   8                                   By: s/ Jeffrey Doggett
                                       JEFFREY DOGGETT, ESQ.
   9                                   Attorneys for Defendants Correctional Physicians
                                       Medical Group Inc. and Amanda Daniels
  10

  11

  12   Dated: May 11, 2020             WILSON, ELSER, MOSKOWITZ, EDELMAN &
                                       DICKER LLP
  13

  14                                   By: s/ Robert W. Harrison
                                       ROBERT W. HARRISON, ESQ.
  15                                   Attorneys for Defendant Ralph Lissasur, M.D.
  16
       Signature Certification:
  17
             Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
  18
       Policies and Procedures Manual, I hereby certify that the content of this document
  19
       is acceptable to Danielle Pena and Christopher Morris, counsel for Plaintiffs, Chris
  20
       Welsh, Senior Deputy County Counsel, counsel for County of San Diego and
  21
       Alfred Joshua; Jeffrey Doggett, counsel for Defendants Correctional Physicians
  22
       Medical Group, Inc. and Amanda Daniels;; and Robert W. Harrison, counsel for
  23
       Defendant Ralph Lissaur, M.D.; and that I have obtained Mr. Welsh, Ms. Hardisty,
  24
       Mr. Kutyla, and Mr. Harrison’s authorization to affix their electronic signatures to
  25
       this document.
  26

  27   Dated: May 11, 2020                      s/_Joseph T. Kutyla____________
                                                    Joseph T. Kutyla, Esq.
  28
                                                 3
                                                                       3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 193 Filed 05/11/20 PageID.6319 Page 4 of 4



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                           4
                                                               3:17-cv-01154-LAB-AGS
